                    UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


BENNIE RICE, ET AL.,                       JUDGMENT IN A CIVIL CASE

      Plaintiffs,

vs.


MARBLE SHOP, ET AL.,                       CASE NO: 18-1136-STA-egb

      Defendants.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the
Stipulated Approval of Settlement and ORDER of DISMISSAL with
Prejudice entered on March 1, 2019, this cause is hereby
DISMISSED with prejudice.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 3/4/2019                      THOMAS M. GOULD
                                    Clerk of Court

                                           s/Maurice B. BRYSON
                                    (By)    Deputy Clerk
